Citation Nr: 1410147	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 and May 1991, and was awarded the Combat Action Ribbon.  He also had additional periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

This case is Remanded to the RO through the Appeals Management Center (AMC) in Washington, DC.  Appellant will be notified if additional action on his part is needed.


REMAND

The Veteran appeals the denial of entitlement to service connection for bilateral hearing loss, tinnitus, sinusitis and erectile dysfunction.  He asserts that his hearing loss and tinnitus started in service and has worsened over time.  While the Veteran was afforded a VA audiological examination in October 2009, the Board finds that another examination is warranted.  In this regard, the examiner could not render an opinion regarding the etiology of the Veteran's hearing loss without resort to mere speculation.  She reasoned that only one audiogram from enlistment was available.  The Board finds the reasoning is insufficient.  As the Veteran's statements regarding noise exposure are consistent with the circumstances of the Veteran's service (as shown by the fact that his DD Form 214 indicates that his military occupation specialty was motor vehicle operator and he was awarded the Combat Action Ribbon, the combat presumption in 38 U.S.C.A. § 1154(b) (West 2002) requires that the Board accept that he suffered acoustic trauma.  The VA examiner should take the Veteran's accounts into consideration when rendering his/her opinion.  

Furthermore, the Veteran maintains that his sinusitis started in service.  He contends that he had nose bleeds during his time in service.  He also claims that his erectile dysfunction is secondary to his service connected posttraumatic stress disorder (PTSD) to include due to the medications taken for his PTSD.  The Veteran has not been afforded a VA examination in relation to these claims.  Accordingly, a remand is warranted to afford the Veteran a VA examination to determine the etiology of his sinusitis and erectile dysfunction.  On remand, ongoing VA and private medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claims.  All attempts to procure such records must be documented in the file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Access to the claims file and Virtual VA must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus was caused by or aggravated by service.  The examiner should ask the Veteran when he first observed or was told by lay witnesses of a decrease in hearing ability and should consider the Veteran's response to this question in his/her opinion.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.  The opinion should include a discussion of whether the type of hearing loss found is consistent with acoustic trauma, age, infection, or other cause.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  Access to the claims file and Virtual VA must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's current sinusitis was caused by or aggravated by service to include reported nose bleeds during service.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4.  Thereafter, schedule the Veteran for a VA examination to determine if he has erectile dysfunction that is related to his service or his service connected PTSD.  Access to the claims file and Virtual VA must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service-connected PTSD to include medication used to control his PTSD.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

5.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO/AMC must ensure that all examiners document their consideration of records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).






